DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 01/25/2021 have been entered.
Claims 1-20 are currently pending.
Claims 17-18 have been withdrawn.
Claims 1, 2, 4 and 5 have been amended.
Claims 19-20 are new claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the claim recites he multilayered roofing underlayment is sufficiently fire resistant to meet standards under ASTM E108/UL 790 for Class A requirements.” However, the instant Specification does not recite the underlayment passes the Class A standard alone. Rather, the underlayment must also have shingles, specifically class B shingles, to pass the ASTM or UL standard as a roofing structure. Therefore, the claim includes new matter that is not described in the initially filed Application and fails to comply with the written requirement.
Claims 2-16 are also rejected, due to their dependency on Claim 1
Regarding Claim 19, the claim recites “underlayment is sufficiently fire resistant to meet the standards under ASTM E108/UL 790 for Class A requirement when used without Class A asphalt roofing shingles.” The instant Specification recites the underlayment is sufficient to pass ASTM E108 Class A with Class B asphalt roofing shingles. (Paragraph 0015 of PgPub). However, there is nothing saying it will pass without Class A asphalt roofing shingles. Therefore, Claim 19 is broader than what the Specification supports and fails to comply with the written description. 
Claims 20 are also rejected, due to its dependency on Claim 19. 
Response to Arguments
Applicant’s arguments have been fully considered. 
The prior §103 rejection has been withdrawn, due to Applicant’s amendments.
Examiner notes that the limitation regarding COF could be rejected by Di Pede and cited in the 892; however, the addition new matter in Claim 1 and 19 do not allow for such rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Michael Zhang/Primary Examiner, Art Unit 1781